        Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAAFAR TSOULI-MOUFID,
               Plaintiff                                      CIVIL ACTION

                 v.

CREDIT CONTROL, LLC,                                          No. 19-5400
              Defendant

                                        MEMORANDUM

  PRATTER,J.                                                                 OCTOBER~,2020

        Disruptive dinnertime calls. A rush to answer a ringing phone, but no one is on the other

end. Distressed, the debtor hires a lawyer to put a stop to the calls. On behalf of the debtor, the

lawyer later sues the debt collector believed to be responsible under the Fair Debt Collection

Practices Act (FDCP A), a federal law designed to deter exactly this sort of behavior. Henson v.

Santander Consumer USA Inc., 137 S. Ct. 1718, 1720 (2017).

        In FDCPA cases, a debtor often sues on imperfect information. For instance, several hang-

up calls from unlisted or unknown numbers might not come from the same debt collector. The

debtor thus often alleges facts on an information-and-belief basis that, after getting discovery, do

not always end up being accurate. That does not mean, however, that the lawsuit was brought in

bad faith or with the intent to harass the collector. And when the debtor's counsel moves to

voluntarily dismiss soon after receiving that discovery, the FDCP A does not entitle the debt

collector to its attorneys' fees or costs.

        That is the case here. The debtor sued on an information-and-belief basis, but, after

learning that those allegations probably were not true, promptly dismissed his suit. So, the suit

was brought in good faith and was not maintained in bad faith. The Court thus dismisses the

debtor's case with prejudice but denies the debt collector's motion for attorneys' fees and costs.



                                                 1
       Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 2 of 14



                            BACKGROUND AND PROCEDURAL HISTORY

        Mr. Tsouli-Moufid sued Credit Control, a debt collector, alleging that its collection

practices violated several provisions the FDCPA, 15 U.S.C. §§ 1692-1692p, and the Pennsylvania

Unfair Trade Practices Act and Consumer Protection Law, 73 Pa. Stat. §§ 201-1, et seq.

Mr. Tsouli-Moufid alleged that Credit Control, among other things, repeatedly called him at

irregular times and places seeking to collect a debt from him, misrepresented the amount that was

owed, and sought to collect an amount that included improper fees and interest. Credit Control

removed the case to federal court. Not long after, the case was designated for arbitration with a

hearing scheduled in April 2020.

        Mr. Tsouli-Moufid served his initial discovery requests last December. The next day,

Credit Control sought to depose Mr. Tsouli-Moufid and, over the next few weeks, served its

discovery responses.      Those responses effectively rebutted many of Mr. Tsouli-Moufid's

allegations. So, the day before Mr. Tsouli-Moufid's scheduled deposition, his lawyer explained

that Plaintiff would not appear; rather, he was prepared to enter a stipulation of voluntary dismissal.

Doc. No. 7 at 5-6; Doc. No. 11 at 6-7. Credit Control rejected the proposed stipulation and rested

its decision on the assertion that each party must bear its own fees and costs.

       Pending are two motions. Mr. Tsouli-Moufid moves to dismiss his case with prejudice

under Federal Rule of Civil Procedure 41(a)(2). Doc. No. 7. As a result, the scheduled arbitration

was cancelled. Doc. No. 9. Credit Control does not oppose the motion to dismiss. Doc. No. 8.

Instead, it moves for an award of attorneys' fees and costs, which Mr. Tsouli-Moufid opposes.

Doc. Nos. 11, 13, 14.




                                                  2
          Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 3 of 14



                                        LEGAL   STAND ARDS

    I.        Voluntary Dismissal

          A plaintiff may move for voluntary dismissal under Federal Rule of Civil Procedure

41 (a)(2) after the filing of an answer or a motion for summary judgment. This rule provides, in

pertinent part, that "an action shall not be dismissed at the plaintiffs instance save upon order of

the court and upon such terms and conditions as the court deems proper." Fed. R. Civ. P. 41(a)(2).

Although the default rule is that a plaintiffs first dismissal is without prejudice, this presumption

is overcome when the plaintiffs notice of dismissal or the court's order entering the dismissal ·

"states otherwise." Papera v. Pa. Quarried Bluestone Co., 948 F.3d 607, 610 (3d Cir. 2020)

(discussing Rule 4l(a)).

          Whether to grant a motion for voluntary dismissal is within the sound discretion of the

court. The court may grant a dismissal with prejudice "where it would be inequitable or prejudicial

to defendant to allow plaintiff to refile the action." Chodorow v. Roswick, 160 F.R.D. 522, 523

(E.D. Pa. 1995). "The prejudice to defendant must be something other than the mere prospect of

a second lawsuit." Id. (citing Miller v. Trans World Airlines, Inc., 103 F.R.D. 20, 21 (E.D. Pa.

1984)). Courts within this circuit have held that a court lacks discretion to deny a motion under

Rule 4l(a)(2) when the plaintiff moves to dismiss with prejudice. Sypniewski v. Warren Hills

Reg'! Bd. of Educ., No. CIV. 01-3061, 2006 WL 208562, at *3 (D.N.J. Jan. 26, 2006) (collecting

cases).

   II.       Award of Fees and Costs

          In general, the "American Rule" provides that each party in a litigation bears its own

attorneys' fees and costs, unless a statute or contract provides otherwise. Hardt v. Reliance

Standard Life Ins. Co., 560 U.S. 242, 252 (2010). A court has discretion to award fees and costs




                                                 3
       Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 4 of 14



as a term of dismissal under Rule 41(a)(2)-although such an award is warranted only m

"extraordinary circumstances." Carroll v. E One Inc., 893 F.3d 139, 146 (3d Cir. 2018). A

sanction in the form of a fee award must be compensatory rather than punitive. Goodyear Tire &

Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017).

        Courts sometimes depart from the American Rule and award attorneys' fees and costs in

three situations. First, upon a finding that an FDCP A action was brought in "bad faith" and for

purposes of "harassment," the court may award fees and costs to the defendant.             15 U.S.C.

§ 1692k(a)(3). Second, a court may order costs, expenses, and fees from an attorney who "so

multiplies the proceedings in any case unreasonably and vexatiously." 28 U.S.C. § 1927. The

principal purpose of imposing attorney sanctions under § 1927 is "the deterrence of intentional

and unnecessary delay in the proceedings." Zuk v. E. Pa. Psychiatric Inst. ofthe Med. Coll. ofPa.,

103 F .3d 294, 297 (3d Cir. 1996). Finally, the court may exercise its inherent power to "assess

attorney's fees when a party has acted in bad faith, vexatiously, wantonly, or for oppressive

reasons." Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991) (internal quotation omitted).


                                            DISCUSSION
  I.   Unopposed Motion to Dismiss

       The Court can easily resolve this motion. Rule 41(a)(2) provides for dismissal at the

plaintiffs request after the filing of an answer. Fed. R. Civ. P. 41(a)(2). Dismissal with prejudice

operates as an adjudication on the merits and would thus preclude Mr. Tsouli-Moufid from re-

asserting these claims. Papera v. Pa. Quarried Bluestone Co., 948 F.3d 607, 610-11 (3d Cir.

2020). Credit Control does not oppose Mr. Tsouli-Moufid's motion to dismiss and agrees that

dismissal is warranted, provided the Court retain jurisdiction to rule on its pending motion for fees

and costs. The Third Circuit Court of Appeals has held that a district court may award attorneys'




                                                 4
        Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 5 of 14



 fees and costs as a term of dismissal under Rule 41(a)(2). Carroll v. E One Inc., 893 F.3d 139,

 146 (3d Cir. 2018).

         The Court thus grants the unopposed motion to dismiss with prejudice but retains

jurisdiction to consider Credit Control's motion for attorneys' fees and costs. 1

  II.    Credit Control's Motion for Attorneys' Fees and Costs

         Credit Control does not oppose dismissal, provided that the Court retain jurisdiction long

enough to resolve its outstanding claim for attorneys' fees and costs. As an initial matter, when a

plaintiff dismisses an action with prejudice, a defendant is generally not permitted to recover fees

"absent exceptional circumstances." Carroll, 893 F.3d at 146. In Carroll, the Third Circuit Court

of Appeals considered a "litigant's failure to perform a meaningful pre-suit investigation, coupled

with a litigant's repeated practice of bringing claims and dismissing them with prejudice after

inflicting substantial costs on the opposing party and the judicial system" constituted such an

"exceptional circumstance."        Id. at 149.    To no one's surprise, the parties dispute whether

exceptional circumstances exist here.

        Credit Control also asserts three other bases for its motion: an award under the FDCPA's

cost-shifting provision, sanctions under 28 U.S.C. § 1927, and the Court's inherent powers. Each

of these grounds is considered in tum.

        A. "Exceptional circumstances"

                         i.      Pre-suit Investigation

        The Third Circuit cautioned that finding that a litigant has failed to perform a meaningful

pre-suit investigation is a "high bar" to meet. Carroll, 893 F.3d at 149. "The run-of-the-mill case


         For this reason, Plaintiffs various arguments that sanctions are not warranted because retrospective
jurisdiction is disfavored incorrectly assumes the Court lacks jurisdiction. The Court has not yet dismissed
the case, nor otherwise disposed of the action. Thus, the Court continues to have jurisdiction over this
matter.


                                                     5
        Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 6 of 14



will not meet such a bar," even when the moving party thinks that a more thorough investigation

was warranted. Id. Counsel for the class of plaintiffs in Carroll did not communicate with their

clients until the depositions; had counsel performed even the most cursory investigation, the

deficiency of the claims would have been plain. Id. at 142. In upholding attorneys' fees and costs,

the appellate court admonished counsel for their "uniformed rush to the courthouse [which] skirts

the norms of proper legal practice." Id. at 150 (counsel filed 1,300 actions in 23 separate

jurisdictions).

        Credit Control claims Plaintiff and his counsel knew or should have known each of the

factual contentions asserted lacked evidentiary support. The Court is not persuaded that this case

is at all analogous to Carroll and addresses two of Credit Control's examples here:

        First, Credit Control contests the allegation that it contacted Mr. Tsouli-Moufid at irregular

times and places and hung up before identifying itself. Doc. No. 1 ,i,i 14, 18. According to Credit

Control's supporting declaration, Credit Control placed a total of four calls to Mr. Tsouli-Moufid

within the FDCPA's applicable one-year statute oflimitations. 15 U.S.C. § 1692k(d). Allegedly,

these calls were all made between the hours of 11 a.m. and 4 p.m., which fall within the Act's

statutorily prescribed times.    15 U.S.C. § 1692c(a)(l).       Mr. Tsouli-Moufid disputes Credit

Control's recollection of the calls and attaches a call log showing multiple hang up calls and calls

after hours. Doc. No. 13-2 at 13. It is not immediately apparent how to read the call log because

the callers are not identified by full names. But Mr. Tsouli-Moufid attaches the call log as

probative of a FDCP A violation.

       Assuming that Credit Control is correct that it only placed four calls to Mr. Tsouli-Moufid,

there may well have been other debt collectors who also called him during the applicable period

but Mr. Tsouli-Moufid had no way-·absent discovery-to determine which company was calling




                                                  6
         Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 7 of 14



(if they routinely hung up). Such conduct could constitute a legitimate grievance at the time of

filing, even if discovery later showed otherwise. That is why "[t]he FDCPA is not designed to

penalize such litigants, who litigate honest grievances but utterly fail to prove them." Hamburger

v. Northland Grp., Inc., No. 3:13-CV-01155, 2016 WL 554833, at *5 (M.D. Pa. Feb. 10, 2016).

         Second, Credit Control disputes that it sought to collect amounts "comprised largely of

improper fees and/or interest." Doc. No.        1,   15. Credit Control produced to Mr. Tsouli-Moufid a

letter from Honda, to whom Mr. Tsouli-Moufid owed the debt, which reflected the amount due

and his payment history. The letter reflects the balance that Credit Control sought to collect.

Credit Control notes that Mr. Tsouli-Moufid could have requested this payment history from

Honda or Credit Control before filing his complaint. Because Mr. Tsouli-Moufid refused to sit for

his deposition, Credit Control does not know whether he had this letter prior to filing his complaint

and/or proceeded with this claim regardless. Mr. Tsouli-Moufid responds by producing an account

summary with varying "maintenance fee" charges.

         Mr. Tsouli-Moufid alleges that his intent at the time of filing the complaint was to seek

relief from a company that he believed was badgering him and so he did not file in bad faith. And

he contends that disputed issues of material fact still exist, including the call logs. The pending

motion is not one for summary judgment, so the Court is not required to resolve these disputed

facts. The Court, however, takes notice of the dispute as consideration of the question of whether

Mr. Tsouli-Moufid filed in bad faith. 2



2
         Credit Control counters in its reply that Mr. Tsouli-Moufid's self-serving affidavit and supporting
documents should not be considered as evidence of good faith because Plaintiff did not sit for a deposition. Doc.
No. 14 at 2. But Mr. Tsouli-Moufid decided not to appear for a deposition after receiving discovery which
rebutted certain of his allegations. The Court rejects Credit Control's argument that such a decision is evidence
of bad faith. Nor does the decision foreclose the possibility that Mr. Tsouli-Moufid alleged facts upon
information-and-belief about Credit Control's conduct before receiving that discovery. Moreover, the Court
notes the attack by Credit Control on the efficacy of Mr. Tsouli-Moufid's affidavit while presumably urging the
Court to rely on Credit Control's declaration.


                                                       7
       Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 8 of 14



        Given the mismatch between the allegations in the complaint and the operative facts,

Plaintiffs counsel may have filed a form document; or, at least, likely could have done more to

investigate the particular claims. However, such an assumption about counsel's dilatoriness does

not meet the "high bar" the Third Circuit set out. Carroll was an "example of some of the excesses

of modem mass tort litigation." Carroll, 893 F.3d at 152. Counsel in Carroll plowed ahead with

discovery even when deposition testimony revealed meritless and time barred claims. Id. at 149-

50. By contrast, although Plaintiffs counsel here filed the complaint with a settlement demand

and arguably deficient allegations, he requested a dismissal upon receipt of Credit Control's

responses a month after serving the requested discovery.

                        ii.     Repeated Practice of Bringing Claims and Dismissing Them with
                                Prejudice

        Credit Control details a series of "nuisance" settlements Plaintiffs counsel has sought to

extract from it. This is the fourth case in the past two years Plaintiffs counsel has filed suit against

Credit Control, asserted similar allegations, then sought to dismiss after Credit Control noticed a

deposition of plaintiff and served its discovery responses. Doc. No. 8 at 4; Doc. No. 11 at 21-22.

Credit Control notes that the plaintiff in each of these cases offered to dismiss the case on the eve

of his deposition. Doc. No. 11 at 21-22. Each of these three prior cases were dismissed with

prejudice via a stipulation. See Cherice Campbell v. Credit Control, LLC, No. 18-cv-03091;

Yvonne Williams v. Credit Control, LLC, No. 18-cv-04212; Bosedo Ogunleye v. Credit Control,

LLC, No. 18-cv-05168.

       Plaintiffs counsel's practice of filing FDCP A suits is not wholly surprising given that the

FDCPA permits attorneys' fees for even a "technical" breach of the Act. Congress has provided

that any debt collector who fails to comply with any provision of the Act is liable "for the costs of

the action, together with a reasonable attorney's fee as determined by the court." 15 U.S.C.


                                                   8
        Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 9 of 14



§ 1692k(a)(3). Although the FDCPA is designed to protect debtors, the Act's strict-liability and

fee-shifting provisions can naturally incentivize litigation. Indeed, various courts have remarked

that the FDCPA's private-enforcement provision has sprouted a cottage industry oflaw firms who

frequently litigate claims under consumer-protection statutes like the FDCPA. See, e.g., Fed.

Home Loan Mortg. Corp. v. Lamar, 503 F.3d 504, 514 (6th Cir. 2007). In any event, debt

collectors like Credit Control and their counsel (who advertise their experience defending FDCPA

claims) are also frequent fliers and motion filers in these cases. The Court finds it unremarkable

that Plaintiffs counsel has before encountered Credit Control. And to the extent the FDCP A is

responsible for a "proliferation of litigation", id., Credit Control garners few points by filing this

motion. 3

                         iii.    Substantial Costs on Opposing Party and Judicial System

        The Court rejects Credit Control's claim that this litigation has imposed substantial costs

on either it or the Court. Although the Third Circuit in Carroll did not define "substantial litigation

costs," the costs there were orders of magnitude far greater from those requested here. Carroll v.

E-One, Inc., No. 15-CV-0562, 2017 WL 1508987, at *5 (E.D. Pa. Apr. 26, 2017), aff'd sub nom.

Carroll v. E One Inc, 893 F.3d 139 (3d Cir. 2018) (awarding $127,823.47 to defendants).




3
         The Court further notes the differences in economics of legal representation on either side of the
"v." in FDCPA litigations. The statutory cap on individual damages means that the plaintiffs' bar, which
is tasked with enforcing the FDCPA as "private attorneys general," Jensen v. Pressler & Pressler, 791 F.3d
413, 419 (3d Cir. 2015) (internal citation omitted), often relies on the availability of fee shifting in
successful cases to keep their consumer-protection practices viable. See 15 U .S.C. § 1692k(a). By contrast,
the defense bar in these cases (including here) are usually paid on an hourly basis. Doc. No. 11-5. Plus,
separate from the law-firm economics, the financial disparity between an individual debtor plaintiff and a
corporate debt collector, like Credit Control, speaks for itself.



                                                     9
        Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 10 of 14



         Credit Control currently requests $1,675.00 in attorneys' fees and $400.00 in costs for

defending this action. Doc. No. 11-1. 4 Supposedly this sum represents the costs and fees from

removing the complaint, and preparing and responding to written discovery (including Credit

Control's own requests for discovery extensions). No depositions have taken place. Lasry v. JP

Morgan Chase & Co., 2020 WL 1666157, at *2 (D.N.J. Apr. 3, 2020) (denying motion for

sanctions in a Telephone Consumer Protection Act dispute after most of the discovery was

complete).

        The fees and costs from motion practice are either de minimis or the result of Credit

Control's own actions. Credit Control opted to file the pending motion for fees and costs rather

than execute a stipulation of dismissal. Paluch v. Wakefern Food Corp., No. CV 18-4765, 2019

WL 955285, at *4 (E.D. Pa. Feb. 27, 2019) ("Court costs, such as the filing fee, are modest and

are a byproduct of the removal, an elective procedure for Defendants."). The Court does not find

the roughly $2,000 Credit Control seeks to be "substantial," particularly when it is orders of

magnitude smaller than cases in which courts have granted such relief. The Court does applaud

Credit Control's prompt production of material in response to discovery requests because non-

dilatory responses both reduce Credit Control's own costs and, in this case at least, led to a more

expeditious resolution as well.

        The Court has not incurred costs that would warrant the relief requested. Except for these

pending motions, the parties have not filed any dispositive motions that the Court has needed to

resolve, nor has this litigation upended the Court's docket, particularly since the arbitration hearing

was cancelled. Ironically, the most time that has been spent on this case to date is in resolving



4
        It also notes it incurred a total of $6,602.50 in fees and costs defending the three prior cases
brought by Plaintiffs counsel. Doc. No. 11 at 21-22.



                                                      10
       Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 11 of 14



whether the Court has been sufficiently inundated with work to warrant granting Credit Control

its fees and costs.

          For the foregoing reasons, the Court does not find this case is an "extraordinary

circumstance" warranting relief in conjunction with Rule 4l(a)(2) dismissal.            The financial

incentives of the Act encourage plaintiffs' counsel to file FDCPA complaints based on arguably

incomplete information, which needs to be supplemented or corrected by discovery. Although

Mr. Tsouli-Moufid might ultimately be incorrect that the hang up calls were from Credit Control,

he only learned this through discovery. The Court has not been burdened by this· case (setting

aside the present motion) nor has Credit Control amassed the amount or kind of expenses that has

been found to warrant relief elsewhere.

          Finally, fees and costs are not typically warranted when plaintiff has moved to dismiss with

prejudice and is thus barred from re-litigating his claims as Mr. Tsouli-Moufid has here. Paluch

v. Wakefern Food Corp., No. CV 18-4765, 2019 WL 955285, at *4 (E.D. Pa. Feb. 27, 2019)

("Courts will attach costs and fees to voluntary dismissals without prejudice more often that with

prejudice.").

          B. Section 1692k(a)(3)

          Credit Control also argues it is entitled to fees under§ 1692k(a)(3) of the FDCPA. This

provision provides that "[o]n a finding by the court that an action under this section was brought

in bad faith and for the purpose of harassment, the court may award to the defendant attorneys'

fees reasonable in relation to the work expended and costs." 15 U.S.C. § 1692k(a)(3) (emphasis

added).

          Credit Control analogizes this case to one recently decided in the District of Connecticut,

which awarded fees and costs upon a finding of bad faith. Cobb v. Enhanced Recovery Co., No.




                                                  11
      Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 12 of 14



3:17-CV-1629, 2020 WL 1158468, at *13 (D. Conn. Mar. 10, 2020) (awarding $41,871.95 to

defendant). Cobb is distinguishable for several reasons: First, the defendant in Cobb incurred

significantly more fees in defending against the action. This is because Cobb proceeded through

summary judgment despite plaintiff maintaining positions that discovery had shown were

meritless. In contrast, Mr. Tsouli-Moufid quickly moved to dismiss his suit voluntarily after

reviewing Credit Control's discovery responses. Second, along with the briefing for that motion,

the parties in Cobb engaged in much more discovery than in this case and had participated in a

settlement conference before a magistrate judge. Third, the Cobb district court emphasized the

extortionary nature of plaintiffs counsel's settlement demands (i.e., "You are supposed to be there

WITH AUTHORITY to pay the $5k[.] Let's do it now.") Id. at *3. Finally, the court recounted

the multiple occasions in which plaintiffs counsel "has run afoul of courts in this district" for

abusing the FDCPA's attorneys' fee provisions. Id. at *13.

       This case is in its relative infancy-as reflected by the roughly $2,000 Credit Control seeks

to recover. Regardless of the ultimate merits of Plaintiffs claim (and the Court is not tasked with

resolving that here), Plaintiff sought to dismiss before any dispositive briefing, with the benefit of

reviewing Credit Control's responsive discovery. So he brought his suit in good faith and did not

maintain it in bad faith. More fundamentally, Credit Control does not cite a single case where a

court, upon dismissal under Rule 41(a)(2), awarded fees under Section 1692k(a)(3). For these

reasons, Credit Control has not shown that fee shifting is warranted here.

       C. 28 U.S.C. § 1927

       Credit Control also seeks to assess costs against Plaintiffs counsel under 28 U.S.C. § 1927.

An attorney whose conduct "multiplies the proceedings in any case unreasonably and vexatiously

may be required by the court to satisfy personally the excess costs, expenses, and attorneys' fees




                                                 12
      Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 13 of 14



reasonably incurred because of such conduct." 28 U.S.C. § 1927. Sanctions under§ 1927 are

levied against the attorney, not the litigant, when the former abuses the litigation process.

        "[S]anctions may not be imposed under Section 1927 absent a finding that counsel's

conduct resulted from bad faith, rather than misunderstanding, bad judgment, or well-intentioned

zeal." Grider v. Keystone Health Plan Cent., Inc., 580 F.3d 119, 142 (3d Cir. 2009) (quoting

LaSalle Nat'! Bank v. First Conn. Holding Grp., L.L.C. XXIII, 287 F.3d 279,289 (3d Cir. 2002));

Hawthorne v. Municipality of Norristown, No. CV 15-01572, 2016 WL 1720501, at *2 (E.D. Pa.

Apr. 29, 2016) (finding that sanctions were warranted because counsel should have dismissed the

case but instead maintained it by taking multiple depositions and proceeding to summary

judgment).

       Here, however, no dispositive motions were filed, no discovery motions were brought, and,

because Plaintiff himself sought to dismiss the suit, the arbitration hearing was cancelled, saving

everyone concerned time and trouble. Plaintiffs counsel has not "multiplied the proceedings"

when the Court has not been asked to resolve any of these issues. Plaintiffs counsel offered to

dismiss upon receipt of Credit Control's discovery responses, which revealed that the claims likely

did not have merit. Thus, he did not maintain the litigation in bad faith. Exchanging preliminary

discovery requests and settlement demands without involving the court does not "multiply the

proceedings" to justify sanctions under 28 U.S.C. § 1927. 5




5       Recognizing that not every presiding judge may approach this question in the same vein
necessarily, counsel would be well-advised to assess the judicial landscape. See, e.g., Johnson v.
SmithKline Beecham Corp., No. 2:l 1-CV-005782-PD, 2014 WL 6851277, at *14 (E.D. Pa. Dec. 4, 2014),
report and recommendation adopted, No. CIV. 11-5782, 2015 WL 1004308 (E.D. Pa. Mar. 9, 2015)
(sanctioning counsel for "plunging ahead in the face of overwhelming evidence that the claim cannot
succeed").


                                                 13
      Case 2:19-cv-05400-GEKP Document 15 Filed 10/26/20 Page 14 of 14



        D. The Court's Inherent Authority

       Finally, Credit Control invokes the Court's inherent authority to "discipline attorneys who

appear before it." Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991). For the reasons articulated

above, the Court declines to exercise that power here. Put simply, litigation brought in good faith

and not maintained in bad faith is not grounds for attorney sanctions, which require "egregious"

conduct. In re Prudential Ins. Co. Am. Sales Practice Litig. Agent Actions, 278 F.3d 175, 189 (3d

Cir. 2002) (quoting Martin v. Brown, 63 F.3d 1252, 1265 (3d Cir. 1995)).

                                          CONCLUSION

       For the reasons set out in this memorandum, the Court grants Plaintiffs Motion to Dismiss

with Prejudice and denies Defendant's Motion for Attorneys' Fees and Costs. An appropriate

order follows.




                                                             STATES DISTRICT JUDGE




                                                14
